WHITING, J.
(dissenting.) Tn our former opinion herein *146we based our decision upon the construction which we gave to the phrase “districts of any kind” as used in section I, chapter 194, Laws 1913. We reached the conclusion that such phrase was not intended to include “independent” districts. I am convinced that, in reaching such conclusion, we w'ere influenced too much by our views as to the wisdom of some of the provisions of the law. • Certainly an “independent” district is one “kind” of a district, and is one of the kinds of districts that go to make up the common or public school system of the state. Where a statute is of uncertain meaning, courts have a right to consider everything that may help them to reach a determination of legislative intent, yet they should be careful that they do not unconsciously determine what, to their minds, the Legislature ought to have done rather than what it did do. Thus it may be both unjust and unwise to place it within the power of a congested center of population to overrule the wishes of a majority of the electors of an outlying territory, yet no one would question the legislative power in this matter. We may be of the opinion that to include “independent” districts in “consolidated” districts may not have the effect of “promoting a better condition in rural schools”; but that is a matter of opinion only, and the Legislature, wisely or unwisely, may have thought different. Unless we are able to demonstrate to a certainty that a “consolidated” district so organized would not be a benefit to the pupils from the rural territory we have no right to conclude that the legislators looked at this matter as we do, and therefore could not have intended to include “independent” districts within the phrase “districts of any kind.” Personally, I believe the legislators might well be of the view that such union of districts would benefit the pupils from the rural territory.
I am therefore of the view that we were not justified in holding that the Legislature did not intend to include “independent” districts among those that could be'included in “consolidated” districts.